Cohalan, J. P. (concurring in part and dissenting in part).
I would affirm that part of the order of Trial Term, Queens County, which denied, inter alia, those portions of the motion of defendants which sought dismissal of (1) the sixth cause of action asserted in the amended complaint and (2) so much of the seventh cause of action as would permit plaintiff Stephen M. Park to recover damages for expenses incurred after the birth of his deceased infant daughter. I otherwise dissent and vote to dismiss the first and fifth causes of action alleged in the amended complaint.
As to the sixth cause of action, I would affirm on the excellent analysis of Mr. Justice Hyman at Trial Term. As he points out, the action on behalf of the deceased infant is not for "wrongful life”, but rather for conscious pain and suffering allegedly caused by the negligence of the defendant doctors. Howard v Lecher (42 NY2d 109 [June 16, 1977]) did not decide the question, but remarked that it was still open (see, also, *89Johnson v Yeshiva Univ., 42 NY2d 818 [May 12, 1977]). In each of those cases the issue was "wrongful life”.
We are concerned here solely with a question of pleading which requires us to accept the factual allegations of the amended complaint as true. Therefore, while Williams v State of New York (18 NY2d 481) may be a straw in the wind against the interest of the infant decedent’s cause of action, it is not dispositive at bar.
If the sixth cause of action is legally sufficient, then it follows that that part of the seventh wherein the plaintiff father seeks reimbursement for his expenses, is also legally sufficient.